PER CURIAM.
We do not think that there was any error committed by the court below in allowing the defendants to serve the supplemental answer in question. In affirming this order, we do not, however, intend to intimate what the legal effect would be of the proof which may be offered to sustain the allegations contained in such supplemental answer. That depends so largely upon the nature of the evidence which-may be offered that any assumption arising-from our affirmance of the order, as to omr views upon the law, might be entirely erroneous. And, furthermore, if the order were reversed, and the motion to serve the supplemental ai>swer denied, there would be no opportunity fertile defendants to review our decision. The order should be affirmed, with §10 costs and disbursements.